The opinion of the court was delivered by
Fort, J.
The street opening in this case was petitioned for by the requisite number of property owners, and no objection was filed in writing against the improvement by one-half the owners of the land tó be assessed. Pamph. L. 1873, p. 400, §§ 23, 24,
The street proposed to be opened passed over three pieces of land—(1) Traphagen estate, (2) Coles estate, (3) the Tollman property. It is claimed by the prosecution that the land through the Coles and Traphagen estate had been dedi*109caled to the city by maps duly filed, which show the street, and that conveyances had been made with reference to said maps. As to the Coles estate, the defendants concede this dedication, but question it as to the Traphagen estate. There was no dedication as to the Tollman property. But, conceding a dedication as claimed, I cannot see how that ean affect this proceeding by the city to open the street.
An owner of property along a street alleged by other owners to be dedicated, but which has not been actually opened or accepted by the public, may petition to have the street opened and be counted as a part of the-petitioning property owners required by statute to legalize a street opening. De Groot v. Jersey City, 26 Vroom 120.
A city is not required to accept a-dedicated street. Nor will a dedication, by the filing of a map, prevent a city from proceeding in the way pointed out by statute to open a street Qver the lines of a proposed street shown upon the alleged dedication map.
The only effect of a map showing á dedication of a street is that it is undoubtedly conclusive evidence of such dedication. Clark v. Elizabeth, 11 Vroom 172.
Nor do I see how the prosecutors- have any standing to prosecute their writ at this time. They place their right upon the ground that if the city proceeds with the street, opening, their property may probably be assessed for a part of the cost of the opening and that it would not be legal to assess for an opening where the land taken had been previously dedicated. The conclusive answer to this is twofold.
First. The city may not have any intention to assess for the cost of the opening.
Second. If it has, and the prosecutors are hereafter assessed illegally, they ean raise that objection when it occurs.
The writ is dismissed, without costs.